MEMORANDUM **
Maynor Wilson Gramajo Rodas, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.2009), and we deny the petition for review.
Substantial evidence supports the agency’s finding that Gramajo Rodas failed to establish he was harmed by the army and guerillas on account of a protected ground, including his political neutrality. See Sangha v. INS, 103 F.3d 1482, 1487-89 (9th Cir.1997); see also INS v. Elias-Zacarias, 502 U.S. 478, 482-83, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Thus, his claims for asylum and withholding of removal fail.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.